Gilchrist, C. J.
The sixteenth section of the charter of the city of Manchester, page 347 of the laws subsequent to the Revised Statutes, provides that the justice of the police court “ shall .account for and pay over to the city of Manchester all fees by him received, or which now accrue to justices of the peace in civil actions and criminal prosecutions.” All the civil and criminal jurisdiction, which before the date of the charter was vested in the justices of the peace, was by this act transferred to the police court, and the police justice is paid an annual salary, in full compensation for all services assigned to him by the provisions of the act. No alteration is made in the fees payable to justices of the peace, but they are to be paid over to the city of Manchester, and do not belong to the police justice.
No question, therefore, arises as to the ownership of the fees, for that is settled by the charter. But it is made the duty of the police justice to pay over to the city all fees which accrue to justices of the peace. This duty he cannot perform unless he has a right of action to recover them for the benefit of the city. As the defendant is legally liable to pay the fees for which this suit is brought, and as the right of action to recover their amount is vested in the plaintiff, judgment should- be rendered in his favor.

Judgment for the plaintiff.